May 29, 2014




                                JUDGMENT

                 The Fourteenth Court of Appeals
                        VICTORIA NORTON, Appellant

NO. 14-13-00289-CR                         V.

                       THE STATE OF TEXAS, Appellee
                     ________________________________

      This cause was heard on the transcript of the record of the court below. We
have inspected the record and find that there is a clerical error in the judgment
because it does not contain appellant’s thumbprint as required by article 42.01 of
the Texas Code of Criminal Procedure. Otherwise, there is no error in the
judgment. The trial court is ordered to modify the judgment to include appellant’s
thumbprint taken in accordance with article 38.33 of the Texas Code of Criminal
Procedure, and the judgment is affirmed subject to modification of the judgment.
We further order this decision certified below for observance.